                           Case 19-12689-BLS              Doc 205         Filed 02/12/20       Page 1 of 2




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

                                                                      )
         In re:                                                       )    Chapter 11
                                                                      )
         HIGH RIDGE BRANDS CO., et al., 1                             )    Case No. 19–12689 (BLS)
                                                                      )
                                                                      )    (Jointly Administered)
                                     Debtors.                         )
                                                                      )

                    NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING ON
                                FEBRUARY 14, 2020, AT 10:00 A.M. (ET)


         UNCONTESTED MATTER GOING FORWARD

         1.        Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to
                   Obtain a Senior Secured Superpriority Postpetition Financing Facility, (II) Granting
                   Liens and Superpriority Administrative Expense Claims, (III) Authorizing the Use of
                   Cash Collateral, (IV) Granting Adequate Protection, (V) Modifying the Automatic Stay,
                   (VI) Scheduling a Final Hearing and (VII) Granting Related Relief [D.I. 12, 12/18/19]

                   Objection Deadline: January 8, 2020, at 4:00 p.m. (ET), extended to January 15, 2020,
                                       at 5:00 p.m. (ET) for Whitefort Capital Master Fund, LP and to
                                       February 12, 2020, at 10:00 a.m. (ET) for the Committee

                   Objections Filed:

                            A.       Informal comments from the Committee

                   Related Documents:

                            A.       Declaration of John Singh in Support of Debtors’ Motion for Entry of
                                     Interim and Final Order (I) Authorizing the Debtors to (A) Obtain a Senior
                                     Secured Superpriority Postpetition Financing Facility and (B) Redact
                                     Certain Fees Set Forth in the DIP Credit Agreement, (II) Granting Liens
                                     and Superpriority Administrative Expense Claims, (III) Authorizing the
                                     Use of Cash Collateral, (IV) Granting Adequate Protection, (V) Modifying


         1
              The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
             number, are: High Ridge Brands Holdings, Inc. (5996); HRB Midco, Inc. (8170); HRB Buyer, Inc. (3945); High
             Ridge Brands Co. (5871); Golden Sun, Inc. (4712); Continental Fragrances, Ltd. (2541); Freshcorp, Inc. (3238);
             Children Oral Care, LLC (disregarded entity for tax purposes); and Dr. Fresh, LLC (5167). The mailing address
             for each of the Debtors is 333 Ludlow Street, South Tower, 2nd Floor, Stamford, Connecticut 06902.


26011551.1
                      Case 19-12689-BLS      Doc 205     Filed 02/12/20    Page 2 of 2




                             the Automatic Stay, (VI) Scheduling a Final Hearing and (VII) Granting
                             Related Relief [D.I. 13, 12/18/19]

                      B.     Interim Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 503, 506
                             and 507, Authorizing the Debtors to Obtain a Senior Secured
                             Superpriority Postpetition Financing Facility, (II) Granting Liens and
                             Superpriority Administrative Expense Claims, (III) Authorizing the Use of
                             Cash Collateral, (IV) Granting Adequate Protection, (V) Modifying the
                             Automatic Stay, (VI) Scheduling a Final Hearing and (VII) Granting
                             Related Relief [D.I. 45, 12/19/19]

                      C.     Omnibus Notice of First Day Pleadings and Final Hearing Thereon
                             [D.I. 48, 12/19/19]

                Status:    The parties have resolved the Committee’s concerns and are working on a
                           form of order that they intend to present at or prior to the hearing.

         Dated: February 12, 2020                YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                                 /s/ Edmon L. Morton
                                                 Robert S. Brady (No. 2847) [rbrady@ycst.com]
                                                 Edmon L. Morton (No. 3856) [emorton@ycst.com]
                                                 Ian J. Bambrick (No. 5455) [ibambrick@ycst.com]
                                                 Allison S. Mielke (No. 5934) [amielke@ycst.com]
                                                 Jared W. Kochenash (No. 6557) [jkochenash@ycst.com]
                                                 Rodney Square
                                                 1000 North King Street
                                                 Wilmington, Delaware 19801
                                                 Telephone: (302) 571-6600

                                                 Counsel to the Debtors




26011551.1                                           2
